uo OBA IN DH A BB WH HP &

Be NY NY NB BYOB Be ee oe ea a a id
AF Bw YF = FSO we DW DA BRB DW BP BC |S

 

 

Case 2:18-cv-01173-RSL Document 90 Filed 01/24/20 Page 1 of 4

THE HONORABLE ROBERT S. LASNIK

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
KRISTA PEOPLES, an individual,
No. 2:18-cv-01173-RSL
Plaintiff,
REPORT ON SETTLEMENT
DISCUSSIONS AND STIPULATED
Vv. MOTION AND PROPOSED ORDER TO
CONTINUE DEADLINES TO ALLOW
CONTINUED SETTLEMENT
UNITED SERVICES AUTOMOBILE DISCUSSIONS
ASSOCIATION and USAA CASUALTY
INSURANCE COMPANY, NOTE ON MOTION CALENDAR:
JANUARY 24, 2020
Defendants.

 

 

The parties to this action, by and through their undersigned counsel, jointly report to the
Court that they have engaged, and continue to engage, in settlement discussions, including a
10-hour mediation session with Judge Paris K. Kallas of Judicial Dispute Resolution (IDR),
LLC on January 9, 2020. The parties report that they have made progress in their discussions
to date and are continuing that effort in coordination with Judge Kallas, who is actively involved
in continuing to work with the parties.

The parties were required to submit a status report to the Court today (Dkt. #87), and,
given the progress and continuing efforts with Judge Kallas, the parties jointly and respectfully

request an additional 21 days to continue their effort and that the Court allow them to provide

REPORT ON SETTLEMENT DISCUSSIONS AND 10 Ook CRONIN ge 900
STIPULATED MOTION AND ORDER TO Seattle, Washington 98154.1051
CONTINUE DEADLINES - 1 Tel (206) 625-8600

Fax (206) 625-0900

 
oOo SF SI DH AW BB W BH we

YS MB NNR RM Ye Be Be ee ee ee Se Rw DW OL OL
uw Fe Ye Ne F SD me I DA BR DO HN BS

 

 

Case 2:18-cv-01173-RSL Document 90 Filed 01/24/20 Page 2 of 4

a further status report on February 14, 2020 regarding whether they have reached an agreed
resolution.

The parties further jointly and respectfully seek leave of the Court to renote Plaintiff's
Motion for Class Certification of Breach of Contract Claim for consideration on April 3, 2020
(it is currently noted for March 13) and continue the associated response and reply deadlines to
March 23 and April 3, respectively.

The parties, therefore, stipulate and jointly and respectfully request that the Court enter
the proposed Order submitted with this Motion.

So Stipulated and Respectfully Submitted this 24th day of J anuary, 2020.

BRESKIN JOHNSON TOWNSEND, PLLC CORR CRONIN LLP

 

 

By: s/ Brendan W.Donckers By: s/ Michael A. Moore
David E. Breskin, WSBA #10607 Michael A. Moore, WSBA No. 27047
Brendan W. Donckers, WSBA #39406 John T. Bender, WSBA No. 49658
1000 Second Avenue, Suite 3670 1001 Fourth Avenue, Suite 3900
Seattle, WA 98104 Seattle, WA 98154-1051
Tel: (206) 652-8660 Tel: (206) 625-8600
Fax: (206) 652-8290 Fax: (206) 625-0900
dbreskin@bjtlegal.com mmoore@corrcronin.com
bdonckers@bjtlegal.com jbender@corrcronin.com
Young-Ji Ham, WSBA #46421 Jay Williams (pro hac vice)
WASHINGTON INJURY LAWYERS PLLC David C. Scott (pro hac vice)
1001 Fourth Avenue, Suite 3200 SCHIFF HARDIN LLP
Seattle, WA 98154 233 South Wacker Drive, Suite 7100
Tel: (425) 312-3057 Chicago, IL 60606
youngji@washinjurylaw.com Tel: (312) 258-5500
Fax: (312) 258-5600
Attorneys for Plaintiffs jwilliams@schifthardin.com
dscott@schiffhardin.com

Attorneys for Defendants

REPORT ON SETTLEMENT DISCUSSIONS AND 0 inate es 900
STIPULATED MOTION AND ORDER TO Seattle, Washinpton 08154.1051
CONTINUE DEADLINES -— 2 Tel (206) 625-8600

Fax (206) 625-0900

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Oo CO ST DR A BP WH Pb

 

 

Case 2:18-cv-01173-RSL Document 90 Filed 01/24/20 Page 3 of 4

ORDER

Based upon the parties’ Stipulated Motion and Order to Continue Class Certification
Deadlines, the Court hereby finds good cause to GRANT the stipulated motion.

The parties are directed to provide the Court with a Status Report and, if necessary,
New (Proposed) Deadlines for Expert Reports and Discovery by no later than February 14,
2020.

The Clerk of Court is directed to renote Plaintiff's Motion for Class Certification of
Breach of Contract Claim (Dkt. # 67) for consideration on Friday, April 3, 2020. Defendants
may, on or before March 23, file a substantive opposition to Plaintiff's Motion. Plaintiff's
reply is due on or before the noting date.

IT IS SO ORDERED.
Va dhyy €

DATED: anu 30,2620 Pung Caheuk”

Robert S. Lasnik

United States District Judge

 

REPORT ON SETTLEMENT DISCUSSIONS AND 7 Partai we 900
STIPULATED MOTION AND ORDER TO Seattle, Washington 98154-1051
CONTINUE DEADLINES - 3 Tel (206) 625-8600

Fax (206) 625-0900

 
